Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The Examiner acknowledges the applicant’s amendment filed April 23, 2021.  At this point claims 1-9, 11-18, 20-23 are pending in the instant application and ready for examination by the Examiner.

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-4, 6-9, 11-13, 15-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaleal in view of Kehoe in view of Burke and further in view of Caporale. (U. S. Patent Publication 20150037771, referred to as Kaleal; U. S. Patent Publication 20160082348, referred to as Kehoe; U. S. Patent Publication 20060075352, referred to as Burke; U. S. Patent Publication 20080235581, referred to as Caporale) 

Claim 1
Kaleal discloses a method for generating a user behavioral avatar for a user based on backup of personalized user data, the method comprising: identifying, in electronic memory of at least one electronic device and external resources communicatively coupled to the at least one electronic device (Kaleal, fig 1, 0049; Electronic device maps to client devices, External resources maps to avatar server. Electronic memory maps to In addition, the one or more sensor devices 104, client device 106, and/or avatar server 114 can include memory that stores computer executable components and a processor that executes the computer executable components stored in the memory, examples of which can be found with reference to FIG. 17.), a plurality of user data items that can be modified by a user, wherein the user Kaleal, 0147; FIG. 5 presents an example user interface 500 that facilitates receiving user profile information in association with employment of avatar guidance system 200 for physical fitness purposes in accordance with various aspects and embodiments described herein.) comprise at least one: of a first social media post, a first blog, a first discussion thread, a first document and a first electronic message  (Kaleal, 0068; In another example, reception component 204 can gather a variety of information about the user's preferences, demographics, social affiliations, media preferences, etc. from various network sources the user accesses or employs (e.g., social networking sources, websites visited by the user, applications downloaded and employed by the user, articles and media accessed by the user, etc.).) tracking, by at least one processor (Kaleal, 0049; In addition, the one or more sensor devices 104, client device 106, and/or avatar server 114 can include memory that stores computer executable components and a processor that executes the computer executable components stored in the memory, examples of which can be found with reference to FIG. 17.); user actions on the at least one electronic device and on the external resources to detect at least one modified user data item of the plurality of user data items that is modified directly or indirectly by the user actions (Kaleal, 0043; Tracking, …. actions on the at least one electronic device and on the external resources to detect at least one modified user data item of the plurality of user data items that is modified directly or indirectly by the user actions; of applicant maps to ‘In an aspect, this fitness equipment can include a sensor device(s) configured to track and record user movements and motions and report (e.g., via wireless or wired connections) these movements and motions to client device 106 (and/or avatar server 116). For example, Kaleal, 0025; ‘In addition, depending on the number and sophistication of motion sensors employed, collected movement data can range from the detection of general movement pattern based motions such as walking, running, sitting, jumping, climbing, etc., to even minute bodily motions such as strokes of a finger or the blinking of an eye.’ of Kaleal. EC: Remember ‘backup’ pertains to personal user data.); training, by the at least one processor and using information in the backup, the user behavioral avatar to automatically perform the at least one corresponding identified user actions on any arbitrary user data items that share areas of interest with the user data items (Kaleal, 0028, 0100, 0026, 0034; ‘In particular, the avatar is configured to function as an intelligent being that has been specifically trained to observe, analyze and respond to a user's physical and physiological activity data based on a set of parameters defining at least one of: how the user should and shouldn't move, how the user's physiology should and shouldn't function, what actions or activities the user should and shouldn't perform, when the user should and shouldn't perform certain actions or activities, or how the user should and shouldn't appear.’ …..‘In other aspects, reaction component 214 can modify/adapt prefixed avatar reactions and/or develop new avatar reactions based on the specific program, routine or activity,….’ ‘In particular, an avatar presented to the user is configured to exhibit visual and/or audible behavioral reactions based on comparison of monitored data representing a metric of a user's physiology and/or physical movement with respect to one or more reference metrics Kaleal, fig 18; This discloses ‘clients’ and server data stores’ being separated (external) from one another.); and …. wherein the additional user data item comprises one of: a second electronic message, a second discussion thread, a second blog, a second document, and a second social media post. (Kaleal, 0093; In another aspect, an avatar reaction can include sending an electronic message (e.g., email, text message, etc.),
Kaleal does not disclose expressly wherein the user actions comprise at least one of replying to the first electronic message, and adding or editing content in the first discussion thread, the first blog, the first document, and/or the first social media post.
Kehoe discloses wherein the user actions comprise at least one of replying to the first electronic message, and adding or editing content in the first discussion thread, the first blog, the first document, and/or the first social media post. (Kehoe, 0076; ‘Examples of user demographics and user behavior collected and stored by the system include the following characteristics:…. time spent in game-related activities (time answering surveys and other calls to action, time engaging in social-media interactions), ratio of logins-to-completion of certain activities (viewing ads, engaging in social 
Kaleal and Kehoe do not disclose expressly determining based on modification policies, whether the modified user data items were intentionally modified by the user generating a backup to a storage device by including, in the backup, at least one modified data item that was intentionally modified by the user and excluding, from the backup, all unintentionally modifies user data items.
Burke discloses determining based on modification policies, whether the modified user data items were intentionally modified by the user generating a backup to a storage device by including, in the backup, at least one modified data item that was intentionally modified by the user and excluding, from the backup, all unintentionally modifies user data items. (Burke, 0054; ‘Other implementations of AI could include alternative aspects whereby, based upon a learned or predicted user intention, the system can prompt for verifications of modifications to a property. Likewise, an optional AI component could prompt a user to prior to deleting a value of a property. Moreover, AI can be used to search for commonality of controls or components.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Kaleal, Kehoe and Burke before him before the effective filing date of the claimed invention, to 
Kaleal, Kehoe and Burke do not disclose expressly automatically performing, by the trained user behavioral avatar, an automated user action from the at least one corresponding identified user actions on behalf of the user to modify an additional user data item determined to be within the areas of interest without requiring any input from the user via the at least one electronic device.
Caporale discloses automatically performing, by the trained user behavioral avatar, an automated user action from the at least one corresponding identified user actions on behalf of the user to modify an additional user data item determined to be within the areas of interest without requiring any input from the user via the at least one electronic device. (Caporale, abstract, 0029, 0034; ‘A system operative to execute and train at least one avatar for each user of an interactive environment comprising a knowledge engine operative to continuously monitor each user's response to events in the interactive environment while each user controls the at least one avatar, a knowledge base operative to store each of the monitored user responses to events in the interactive environment and an action engine operative to control one or more actions of the at least one avatar for each user in the interactive environment based on the stored monitored responses regardless of each user's control of the at least one avatar.’ and ‘Knowledge engine 220 is integrated with and actively searches the repository of stored associations between events and user responses to determine what 

Claim 2
Kaleal discloses…. storing, on the cloud computing device, the plurality of user data items and continuously storing backup copies of the at least one modified user data item on the cloud computing device each time the at least one modified user data item of the plurality of user data items is detected to have been modified directly or indirectly by the user actions. (Kaleal, 0058; ‘For example, avatar guidance platform 202 can be located at a client device (e.g., client device 106), a remote server (e.g., avatar server 116) or the cloud.’ of Kaleal.)

Caporale discloses wherein the storage device is a cloud computing device, and wherein performing the backup further comprises continuously tracking, by the at least one processor, the user actions on the at least one electronic device and the user actions on external resource. (Caporale, 0027; ‘In a stand-alone embodiment such as the one depicted in FIG. 2, a game station such as a Sony PlayStation.RTM. or Nintendo GameBoy.RTM. (client device 104b) includes knowledge engine 220 to continuously monitor events in the interactive environment 224 and to monitor the user responses to those events in the interactive environment 224.’ of Caporale.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kaleal, Kehoe, Burke and Caporale before him before the effective filing date of the claimed invention, to modify Kaleal, Kehoe and Burke to incorporate additional details such as continuous data feed, learned behavior and be aware of the reality of the avatar of Caporale. Given the advantage of refinement of the avatar, easing the user’s burden and having the avatar in a functional setting, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 3
Kaleal discloses…. storing, on local storage, the plurality of user data items and continuously storing backup copies of the at least one modified user data item on the Kaleal, 0058; ‘For example, avatar guidance platform 202 can be located at a client device (e.g., client device 106), a remote server (e.g., avatar server 116) or the cloud.’ of Kaleal.)
Kaleal, Kehoe and Burke do not disclose expressly wherein the storage device is a local storage of the at least one electronic device, and wherein preforming the backup; continuously tracking, by the at least one processor, the user actions on the at least one electronic device and the user actions on external resource.
Caporale discloses wherein the storage device is a local storage of the at least one electronic device, and wherein preforming the backup; continuously tracking, by the at least one processor, the user actions on the at least one electronic device and the user actions on external resource. (Caporale, 0027; ‘In a stand-alone embodiment such as the one depicted in FIG. 2, a game station such as a Sony PlayStation.RTM. or Nintendo GameBoy.RTM. (client device 104b) includes knowledge engine 220 to continuously monitor events in the interactive environment 224 and to monitor the user responses to those events in the interactive environment 224.’ of Caporale.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kaleal, Kehoe, Burke and Caporale before him before the effective filing date of the claimed invention, to modify Kaleal, Kehoe and Burke to incorporate additional details such as continuous data feed, learned behavior and be aware of the reality of the avatar of Caporale. Given the advantage of refinement of the avatar, easing the user’s burden 

Claim 4
Kaleal discloses…. through user applications on the at least one electronic device, and data items affected by additional applications interacting with the user applications. (Kaleal, 0230; ‘It is to be appreciated that FIG. 17 describes software that acts as an intermediary between users and the basic computer resources described in the suitable operating environment 1700.’ of Kaleal.)
Kaleal, Kehoe and Burke do not disclose expressly wherein the plurality of user data items modified by the user action are at least one of data items directly affected by the user actions, data items indirectly affected by the user actions.
Caporale discloses wherein the plurality of user data items modified by the user action are at least one of data items directly affected by the user actions, data items indirectly affected by the user actions. (Caporale, 0044; ‘Although the term "responses" as used here applies generally to the controlled actions of registered users in an interactive environment, this term is also intended to refer to the specific actions taken by avatars in this environment in the absence of direct, controlled activity by a user.’ of Caporale.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kaleal, Kehoe, Burke and Caporale before him before the effective filing date of the claimed invention, to modify Kaleal, Kehoe and Burke to incorporate additional details such as continuous data feed, learned behavior and be aware of the reality of the avatar of Caporale. Given the advantage of refinement of the 

Claim 6
Kaleal discloses wherein the user actions are textual descriptions entered by the at least one electronic device and the training of the user behavioral avatar includes generating scripts for execution based on the textual descriptions. (Kaleal, 0067; ‘For example, prior to beginning a particular program, routine, or activity, the user or the other user can provide avatar guidance platform 202 (e.g., via text or speech input) with profile information, such as information describing the user's health history, the user's preferences, the user's demographics, etc.’ of Kaleal.)

Claim 7
Kaleal, Kehoe and Burke do not disclose expressly continuously tracking the user actions on the at least one electronic device and the user actions on the external resources; and continuously training the user behavioral avatar based on the identified user actions that are based on the detected at least one modified user data item of the plurality of user data items.
Caporale discloses continuously tracking the user actions on the at least one electronic device and the user actions on the external resources; and continuously training the user behavioral avatar based on the identified user actions (Caporale, 0027; ‘In a stand-alone embodiment such as the one depicted in FIG. 2, a game station Caporale, 0045; ‘New user responses to similar previously monitored events will be associated with these events and stored to enable the knowledge base to be updated with an active, real-time record of associations between events and responses, as shown as step 910.’ of Caporale.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kaleal, Kehoe, Burke and Caporale before him before the effective filing date of the claimed invention, to modify Kaleal, Kehoe and Burke to incorporate additional details such as continuous data feed, learned behavior and be aware of the reality of the avatar of Caporale. Given the advantage of refinement of the avatar, easing the user’s burden and having the avatar in a functional setting, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 8
Kaleal discloses training, by the at least one processor, the user behavioral avatar to automatically generate textual posts to be automatically posted on at least one of the external resources. (Kaleal, 0093; ‘In another aspect, an avatar reaction can include sending an electronic message (e.g., email, text message, etc.), or …’ of Kaleal.)


Kaleal discloses presenting the textual post to the user for approval and automatically posting, by the trained user behavioral avatar, the textual post on the at least one of the external resource upon receiving approval from the user. (Kaleal, 0093; ‘In another aspect, an avatar reaction can include sending an electronic message (e.g., email, text message, etc.), or initiating a phone call to another entity via the client device (e.g., client device 106) employed to render the avatar.’ of Kaleal.)

Claim 11
Kaleal discloses a system for generating a user behavioral avatar for a user based on backup of personalized user data, the system comprising: electronic memory of at least one electronic device external resources communicatively coupled to the at least one electronic device (Kaleal, fig 1, 0049; Electronic device maps to client devices, External resources maps to avatar server. Electronic memory maps to In addition, the one or more sensor devices 104, client device 106, and/or avatar server 114 can include memory that stores computer executable components and a processor that executes the computer executable components stored in the memory, examples of which can be found with reference to FIG. 17.); at least one processor configured to (Kaleal, 0049; In addition, the one or more sensor devices 104, client device 106, and/or avatar server 114 can include memory that stores computer executable components and a processor that executes the computer executable components stored in the memory, examples of which can be found with reference to FIG. 17.): identify, in the electronic memory and the external resources, a plurality of user data Kaleal, 0147; FIG. 5 presents an example user interface 500 that facilitates receiving user profile information in association with employment of avatar guidance system 200 for physical fitness purposes in accordance with various aspects and embodiments described herein.) comprise at least one of: a first social media post, a first blog, a first discussion thread, a first document and a first electronic message (Kaleal, 0068; In another example, reception component 204 can gather a variety of information about the user's preferences, demographics, social affiliations, media preferences, etc. from various network sources the user accesses or employs (e.g., social networking sources, websites visited by the user, applications downloaded and employed by the user, articles and media accessed by the user, etc.).): track user actions on the at least one electronic device and on the external resources to detect modified user data item of the plurality of user data items that are modified directly or indirectly by the user actions (Kaleal, 0043; ‘In an aspect, this fitness equipment can include a sensor device(s) configured to track and record user movements and motions and report (e.g., via wireless or wired connections) these movements and motions to client device 106 (and/or avatar server 116). For example, sensors and monitoring devices included in a treadmill can track user speed and incline.’ of Kaleal.)…. convert the at least one modified user data item in the backup to at least one corresponding identified user action, respectively (Kaleal, 0025 ‘In addition, depending on the number and sophistication of motion sensors employed, collected movement data can range from the detection of general movement pattern based motions such as walking, running, sitting, jumping, climbing, etc., to even minute bodily motions such as strokes of a finger Kaleal, 0028, 0100, 0026, 0034; ‘In particular, the avatar is configured to function as an intelligent being that has been specifically trained to observe, analyze and respond to a user's physical and physiological activity data based on a set of parameters defining at least one of: how the user should and shouldn't move, how the user's physiology should and shouldn't function, what actions or activities the user should and shouldn't perform, when the user should and shouldn't perform certain actions or activities, or how the user should and shouldn't appear.’ …..‘In other aspects, reaction component 214 can modify/adapt prefixed avatar reactions and/or develop new avatar reactions based on the specific program, routine or activity,….’ ‘In particular, an avatar presented to the user is configured to exhibit visual and/or audible behavioral reactions based on comparison of monitored data representing a metric of a user's physiology and/or physical movement with respect to one or more reference metrics associated with a routine or program the user has selected to follow.’….’ For example, historical data regarding past reactions/responses performed by the user to avatar responses in association with same or similar routines, tasks or actions can be collected and analyzed using various machine learning techniques to determine what types of avatar responses work and don't work for the user.’ of Kaleal. EC: ‘Activity’ is viewed as a current situation and not necessarily connected to a saved behavior.), was performed Kaleal, fig 18; This discloses ‘clients’ and server data stores’ being separated (external) from one another.) …. wherein the additional user data item comprises one of: a second electronic message, a second discussion thread, a second blog, a second document, and a second social media post (Kaleal, 0093; In another aspect, an avatar reaction can include sending an electronic message (e.g., email, text message, etc.).
Kaleal does not disclose expressly wherein the user actions comprise at least one of replying to the first electronic message, and adding or editing content in the first discussion thread, the first blog, the first document, and/or the first social media post.
Kehoe discloses wherein the user actions comprise at least one of replying to the first electronic message, and adding or editing content in the first discussion thread, the first blog, the first document, and/or the first social media post. (Kehoe, 0076; ‘Examples of user demographics and user behavior collected and stored by the system include the following characteristics:…. time spent in game-related activities (time answering surveys and other calls to action, time engaging in social-media interactions), ratio of logins-to-completion of certain activities (viewing ads, engaging in social interactions, answering surveys and other calls to action),….’) It would have been obvious to one having ordinary skill in the art, having the teachings of Kaleal and Kehoe before him before the effective filing date of the claimed invention, to modify Kaleal to incorporate looking at a response to a post within a social media post of Kehoe. Given the advantage of being able to evaluate the response and respond according, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Burke discloses determine, based on modification policies, whether the modified user data items were intentionally modified by the user; generate a backup to a storage device by including in the backup at least one modified user data item that was intentionally modified by the user and excluding, from the backup, all remaining unintentionally modified user data item. (Burke, 0054; ‘Other implementations of AI could include alternative aspects whereby, based upon a learned or predicted user intention, the system can prompt for verifications of modifications to a property. Likewise, an optional AI component could prompt a user to prior to deleting a value of a property. Moreover, AI can be used to search for commonality of controls or components.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Kaleal, Kehoe and Burke before him before the effective filing date of the claimed invention, to modify Kehoe and Kaleal to incorporate safeguards of data storage and input of Burke. Given the advantage of being able to prevent accidental or deliberate incorrect data input or withdraw, one having ordinary skill in the art would have been motivated to make this obvious modification.
Kaleal, Kehoe and Burke do not disclose expressly wherein the trained user behavioral avatar is configured to automatically perform an automated user action from the at least one corresponding identified user actions to modify an additional user data 
Caporale discloses wherein the trained user behavioral avatar is configured to automatically perform an automated user action from the at least one corresponding identified user actions to modify an additional user data item determined to be within the areas of interest without requiring any input from the user via the at least one electronic device. (Caporale, abstract, 0029, 0034; ‘A system operative to execute and train at least one avatar for each user of an interactive environment comprising a knowledge engine operative to continuously monitor each user's response to events in the interactive environment while each user controls the at least one avatar, a knowledge base operative to store each of the monitored user responses to events in the interactive environment and an action engine operative to control one or more actions of the at least one avatar for each user in the interactive environment based on the stored monitored responses regardless of each user's control of the at least one avatar.’ and ‘Knowledge engine 220 is integrated with and actively searches the repository of stored associations between events and user responses to determine what actions should be implemented by an avatar when operating in an autonomous operational mode in the interactive environment 224.’ and ‘Pattern analysis component 408 forms associations between monitored events and one or more user responses to the monitored event. These associations are determined in real-time and are updated in a dynamic manner based on information compiled by response monitoring component 404.’ of Caporale.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kaleal, Kehoe, Burke and Caporale before him before the effective filing date of the 

Claim 12
Kaleal discloses wherein the storage device is a cloud computing device, and wherein the at least one processor is further configured to perform the backup …. cloud computing device configured to store the plurality of user data items and continuously store backup copies of the at least one modified user data item each time the at least one modified user data item of the plurality of user data items is detected to have been modified directly or indirectly by the user actions. (Kaleal, 0058; ‘For example, avatar guidance platform 202 can be located at a client device (e.g., client device 106), a remote server (e.g., avatar server 116) or the cloud.’ of Kaleal.)
Kaleal, Kehoe and Burke do not disclose expressly continuously tracking the user actions on the at least one electronic device and the user actions on external resource.
Caporale discloses continuously tracking the user actions on the at least one electronic device and the user actions on external resource. (Caporale, 0027; ‘In a stand-alone embodiment such as the one depicted in FIG. 2, a game station such as a Sony PlayStation.RTM. or Nintendo GameBoy.RTM. (client device 104b) includes knowledge engine 220 to continuously monitor events in the interactive environment 

Claim 13
Kaleal discloses…. through user applications on the at least one electronic device, and data items affected by additional applications interacting with the user applications. (Kaleal, 0230; ‘It is to be appreciated that FIG. 17 describes software that acts as an intermediary between users and the basic computer resources described in the suitable operating environment 1700.’ of Kaleal.)
Kaleal, Kehoe and Burke do not disclose expressly wherein the plurality of user data items modified by the user action are at least one of data items directly affected by the user actions, data items indirectly affected by the user actions.
Caporale discloses wherein the plurality of user data items modified by the user action are at least one of data items directly affected by the user actions, data items indirectly affected by the user actions. (Caporale, 0044; ‘Although the term "responses" as used here applies generally to the controlled actions of registered users 

Claim 15
Kaleal discloses wherein the user actions are textual descriptions entered by the at least one electronic device and the training of the user behavioral avatar includes generating scripts for execution based on the textual descriptions. (Kaleal, 0067; ‘For example, prior to beginning a particular program, routine, or activity, the user or the other user can provide avatar guidance platform 202 (e.g., via text or speech input) with profile information, such as information describing the user's health history, the user's preferences, the user's demographics, etc.’ of Kaleal.)

Claim 16
Kaleal, Kehoe and Burke do not disclose expressly continuously track the user actions on the at least one electronic device and the user actions on the external 
Caporale discloses continuously track the user actions on the at least one electronic device and the user actions on the external resources; and continuously train the user behavioral avatar based on the identified user actions. (Caporale, 0027; ‘In a stand-alone embodiment such as the one depicted in FIG. 2, a game station such as a Sony PlayStation.RTM. or Nintendo GameBoy.RTM. (client device 104b) includes knowledge engine 220 to continuously monitor events in the interactive environment 224 and to monitor the user responses to those events in the interactive environment 224.’ of Caporale.) that are based on the detected at least one modified user data item of the plurality of user data items. (Caporale, 0045; ‘New user responses to similar previously monitored events will be associated with these events and stored to enable the knowledge base to be updated with an active, real-time record of associations between events and responses, as shown as step 910.’ of Caporale.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kaleal, Kehoe, Burke and Caporale before him before the effective filing date of the claimed invention, to modify Kaleal, Kehoe and Burke to incorporate additional details such as continuous data feed, learned behavior and be aware of the reality of the avatar of Caporale. Given the advantage of refinement of the avatar, easing the user’s burden and having the avatar in a functional setting, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 17
Kaleal, 0093; ‘In another aspect, an avatar reaction can include sending an electronic message (e.g., email, text message, etc.), or …’ of Kaleal.)

Claim 18
Kaleal discloses wherein the user behavioral avatar presents the textual post to the user for approval and automatically posts the textual post on the at least one of the external resource upon receiving approval from the user. (Kaleal, 0093; ‘In another aspect, an avatar reaction can include sending an electronic message (e.g., email, text message, etc.), or initiating a phone call to another entity via the client device (e.g., client device 106) employed to render the avatar.’ of Kaleal.)

Claim 20
Kaleal discloses wherein the at least one processor is part of at least one of the at least one electronic device and the cloud computing device. (Kaleal, 0058; ‘For example, avatar guidance platform 202 can be located at a client device (e.g., client device 106), a remote server (e.g., avatar server 116) or the cloud.’ of Kaleal.)

Claim 21
Kaleal discloses a non-transitory computer readable medium storing computer executable instructions for generating a user behavioral avatar for a user based on Kaleal, fig 1, 0049; Electronic device maps to client devices, External resources maps to avatar server. Electronic memory maps to In addition, the one or more sensor devices 104, client device 106, and/or avatar server 114 can include memory that stores computer executable components and a processor that executes the computer executable components stored in the memory, examples of which can be found with reference to FIG. 17.), a plurality of user data items that can be modified by a user, wherein the user data items comprise at least one of: a first social media post, a first blog, a first discussion thread, and a first electronic message (Kaleal, 0068; In another example, reception component 204 can gather a variety of information about the user's preferences, demographics, social affiliations, media preferences, etc. from various network sources the user accesses or employs (e.g., social networking sources, websites visited by the user, applications downloaded and employed by the user, articles and media accessed by the user, etc.).): tracking user actions on the at least one electronic device and on the external resources to detect at least one modified user data item of the plurality of user data items that is modified directly or indirectly by the user actions (Kaleal, 0043; to ‘In an aspect, this fitness equipment can include a sensor device(s) configured to track and record user movements and motions and report (e.g., via wireless or wired connections) these movements and motions to client device 106 (and/or avatar server 116). For example, sensors and monitoring devices included in a treadmill can track user speed and incline.’ of Kaleal.)…. converting, by at least one processor, the at least one modified Kaleal, 0025 ‘In addition, depending on the number and sophistication of motion sensors employed, collected movement data can range from the detection of general movement pattern based motions such as walking, running, sitting, jumping, climbing, etc., to even minute bodily motions such as strokes of a finger or the blinking of an eye.’ of Kaleal. EC: Remember that ‘backup’ pertains to personal user data.); training, by the at least one processor and using information in the backup, the user behavioral avatar to automatically perform the at least one corresponding identified user actions on any arbitrary user data items that share areas of interest with the user data items  (Kaleal, 0028, 0100, 0026, 0034; ‘In particular, the avatar is configured to function as an intelligent being that has been specifically trained to observe, analyze and respond to a user's physical and physiological activity data based on a set of parameters defining at least one of: how the user should and shouldn't move, how the user's physiology should and shouldn't function, what actions or activities the user should and shouldn't perform, when the user should and shouldn't perform certain actions or activities, or how the user should and shouldn't appear.’ …..‘In other aspects, reaction component 214 can modify/adapt prefixed avatar reactions and/or develop new avatar reactions based on the specific program, routine or activity,….’ ‘In particular, an avatar presented to the user is configured to exhibit visual and/or audible behavioral reactions based on comparison of monitored data representing a metric of a user's physiology and/or physical movement with respect to one or more reference metrics associated with a routine or program the user has selected to follow.’….’ For example, historical data regarding past reactions/responses performed by the user to avatar Kaleal, fig 18; This discloses ‘clients’ and server data stores’ being separated (external) from one another.); and…. wherein the additional user data item comprises one of: a second electronic message, a second discussion thread, a second blog, a second document, and a second social media post (Kaleal, 0093; In another aspect, an avatar reaction can include sending an electronic message (e.g., email, text message, etc.).
Kaleal does not disclose expressly wherein the user actions comprise at least one of replying to the first electronic message, and adding or editing content in the first discussion thread, the first blog, the first document and/or the first social media post.
Kehoe discloses wherein the user actions comprise at least one of replying to the first electronic message, and adding or editing content in the first discussion thread, the first blog, the first document and/or the first social media post. (Kehoe, 0076; ‘Examples of user demographics and user behavior collected and stored by the system include the following characteristics:…. time spent in game-related activities (time answering surveys and other calls to action, time engaging in social-media interactions), ratio of logins-to-completion of certain activities (viewing ads, engaging in social interactions, answering surveys and other calls to action),….’) It would have been obvious to one having ordinary skill in the art, having the teachings of Kaleal and Kehoe before him 
Kaleal and Kehoe do not disclose expressly determining, based on modifications policies, whether the modified user data items were intentionally modified by the user. generating a backup to a storage device by including in the backup at least one modified user data item that was intentionally modified by the user and excluding from the backup all remaining unintentionally modified user data items.
Burke discloses determining, based on modifications policies, whether the modified user data items were intentionally modified by the user. generating a backup to a storage device by including in the backup at least one modified user data item that was intentionally modified by the user and excluding from the backup all remaining unintentionally modified user data items. (Burke, 0054; ‘Other implementations of AI could include alternative aspects whereby, based upon a learned or predicted user intention, the system can prompt for verifications of modifications to a property. Likewise, an optional AI component could prompt a user to prior to deleting a value of a property. Moreover, AI can be used to search for commonality of controls or components.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Kaleal, Kehoe and Burke before him before the effective filing date of the claimed invention, to modify Kehoe and Kaleal to incorporate safeguards of data storage and input of Burke. Given the advantage of being able to prevent accidental or 
Kaleal, Kehoe and Burke do not disclose expressly automatically performing, by the trained user behavioral avatar, an automated user action from the at least one corresponding identifies user actions on behalf of the user to modify an additional user data item determined to be within the areas of interest without requiring any input from the user via the at least one electronic device.
Caporale discloses automatically performing, by the trained user behavioral avatar, an automated user action from the at least one corresponding identifies user actions on behalf of the user to modify an additional user data item determined to be within the areas of interest without requiring any input from the user via the at least one electronic device. (Caporale, abstract, 0029, 0034; ‘A system operative to execute and train at least one avatar for each user of an interactive environment comprising a knowledge engine operative to continuously monitor each user's response to events in the interactive environment while each user controls the at least one avatar, a knowledge base operative to store each of the monitored user responses to events in the interactive environment and an action engine operative to control one or more actions of the at least one avatar for each user in the interactive environment based on the stored monitored responses regardless of each user's control of the at least one avatar.’ and ‘Knowledge engine 220 is integrated with and actively searches the repository of stored associations between events and user responses to determine what actions should be implemented by an avatar when operating in an autonomous operational mode in the interactive environment 224.’ and ‘Pattern analysis component .

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaleal, Kehoe, Burke and Caporale as applied to claims 1-4, 6-9, 11-13, 15-18 and 20-21 above, and further in view of Ohanyan. (U. S. Patent Publication 20140337126, referred to as Ohanyan)

Claim 5
Kaleal, Kehoe, Burke and Caporale do not disclose expressly wherein the automated user action that is automatically performed by the trained user behavioral avatar comprises adding a comment on the second social media post in response to determining that the second social media post shares an area of interest with the first social media post.
Ohanyan, 0032; Displaying the comments can additionally include facilitating user interaction with the comment. User interactions can include selecting a comment, filtering the comments (e.g., excluding a first comment and presenting a second comment), replying to a comment, flagging the comment, editing the comment (e.g., a first user editing a comment posted by a first user or a first user editing a comment posted by a second user), turning the comments on or off, translating the comment, sharing the comment (e.g., on a second social networking system, etc., wherein a link to the media can additionally be embedded in association with the shared comment) or interacting with the comment in any other suitable manner. The user interactions can be tracked for the media as a whole, for each user, for each comment, or tracked in any other suitable manner.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kaleal, Kehoe, Burke, Caporale and Ohanyan before him before the effective filing date of the claimed invention, to modify Kaleal, Kehoe, Burke and Caporale to incorporate additional comments in response to additional posts of Ohanyan. Given the advantage of giving the impression gathering more information from other users by the use of a second prompt (comment), one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 14

Ohanyan discloses wherein the automated user action that is automatically performed by the trained user behavioral avatar comprises adding a comment on the second social media post in response to determining that the second social media post shares an area of interest with the first social media post. (Ohanyan, 0032; Displaying the comments can additionally include facilitating user interaction with the comment. User interactions can include selecting a comment, filtering the comments (e.g., excluding a first comment and presenting a second comment), replying to a comment, flagging the comment, editing the comment (e.g., a first user editing a comment posted by a first user or a first user editing a comment posted by a second user), turning the comments on or off, translating the comment, sharing the comment (e.g., on a second social networking system, etc., wherein a link to the media can additionally be embedded in association with the shared comment) or interacting with the comment in any other suitable manner. The user interactions can be tracked for the media as a whole, for each user, for each comment, or tracked in any other suitable manner.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kaleal, Kehoe, Burke, Caporale and Ohanyan before him before the effective filing date of the claimed invention, to modify Kaleal, Kehoe, Burke and Caporale to incorporate additional comments in response to additional posts of Ohanyan. Given the advantage .

Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaleal, Kehoe, Burke, Caporale and Ohanyan as applied to claims 5 and 14 above, and further in view of Hillis. (U. S. Patent Publication 20050086188, referred to as Hillis)

Claim 22
Kaleal, Kehoe, Burke, Caporale and Ohanyan do not disclose expressly wherein the comment reflects both a writing style and a level of user knowledge of the area of interest of a user that performed the user actions.
Hillis discloses wherein the comment reflects both a writing style and a level of user knowledge of the area of interest of a user that performed the user actions. (Hillis, 0061; In FIG. 1c, a user 10 needs to acquire particular pieces of knowledge to fill gaps in the user's personal knowledge. When accessing the universe of available information 11, a process is required that allows the user to identify what needs to be learned and what information is extraneous and therefore need not be considered. The process 14 must also present the information in a format that most closely matches the user's preferred learning style and/or intellectual interests.EC: For Hillis to do this both a measure of knowledge and style must be computed.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kaleal, Kehoe, Burke, Caporale, Ohanyan and Hillis before him before the effective filing date of the claimed invention, to 

Claim 23
Kaleal, Kehoe, Burke, Caporale and Ohanyan do not disclose expressly wherein the comment reflects both a writing style and a level of user knowledge of the area of interest of a user that performed the user actions. (
Hillis discloses wherein the comment reflects both a writing style and a level of user knowledge of the area of interest of a user that performed the user actions. (Hillis, 0061; In FIG. 1c, a user 10 needs to acquire particular pieces of knowledge to fill gaps in the user's personal knowledge. When accessing the universe of available information 11, a process is required that allows the user to identify what needs to be learned and what information is extraneous and therefore need not be considered. The process 14 must also present the information in a format that most closely matches the user's preferred learning style and/or intellectual interests.EC: For Hillis to do this both a measure of knowledge and style must be computed.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kaleal, Kehoe, Burke, Caporale, Ohanyan and Hillis before him before the effective filing date of the claimed invention, to modify Kaleal, Kehoe, Burke, Caporale and Ohanyan to incorporate metadata concerning comments within a social media platform of Hillis. Given the advantage of 


Response to Arguments
5.	Applicant’s arguments filed on April 23, 2021 for claims 1-9, 11-18, 20-23 have been fully considered but are not persuasive.

6.	Applicant’s argument:
Noyes, Kaleal, Caporale, and Burke, whether taken alone or in combination, fail to show or render obvious however, “automatically performing, by the trained user behavioral avatar, an automated user action from the at least one corresponding identified user actions on behalf of the user to modify an additional user data item determined to be within the areas of interest without requiring any input from the user via the at least one electronic device, 

wherein the additional user data item comprises one of: a second electronic message, a second discussion thread, a second blog, a second document, and a second social media post,” as recited in the amended independent claims.

Examiner’s answer:
This is addresses by…
 ‘A system operative to execute and train at least one avatar for each user of an interactive environment comprising a knowledge engine operative to continuously monitor each user's response to events in the interactive environment while each user controls the at least one avatar, a knowledge base operative to store each of the monitored user responses to events in the interactive environment and an action engine operative to control one or more actions of the at least one avatar for each user in the Caporale, abstract, 0029, 0034)

And

Visual and verbal avatar reactions can embody those which a real human may perform and can include but are not limited to changes in: motion or movement, speech, tone of voice, level of sound/loudness, facial expressions, body language, color, speed of movement, and range of motion. In an aspect, responses to user physical and physiological activity data manifested by a virtual avatar as described herein are determined and effectuated in real-time (e.g., in response to receipt of the physical and physiological activity data). EC: The examiner views a reaction to a second event mapping to real time response. (Kaleal, 0027)  In additioin, Kaleal at 0093 discloses “In another aspect, an avatar reaction can include sending an electronic message (e.g., email, text message, etc.”


In a non-limiting example, Applicant’s claims describe training a user behavioral avatar
to automatically modify user data items just as the user would modify them. For example, the method describes identifying user data items such as social media post(s) that the user has modified (e.g., by adding or editing content in the social media post(s)). In response to determining that these modifications were intentional, the social media post(s) are backed up to a storage device. This backup is then used to train the user behavioral avatar to automatically perform the identified user actions (e.g., add or edit content) to social media post(s) that share areas of interest with the social media post(s) that the user performed user actions on. For example, if a user added a comment on a social media post about the “Washington Capitals” hockey team, the avatar can be trained to add comments to other social media posts about the “Washington Capitals” without requiring any input from the user. See Specification, para. 51.

Examiner’s answer:
‘Applicant’s claims describe training a user behavioral avatar to automatically modify user data items just as the user would modify them.’ Is mapped to ‘‘In particular, the avatar is configured to function as an intelligent being that has been specifically trained to observe, analyze and respond to a user's physical and physiological activity data based on a set of parameters defining at least one of: how the user should and shouldn't move…’ of Kaleal
‘Social media posts’ maps to ‘In another example, reception component 204 can gather a variety of information about the user's preferences, demographics, social affiliations, media preferences, etc. from various network sources the user accesses or employs (e.g., social networking sources, websites visited by the user, applications downloaded and employed by the user, articles and media accessed by the user, etc.).’ of Kaleal
‘user has modified (e.g., by adding or editing content in the social media post(s))’ maps to ‘ ‘Examples of user demographics and user behavior collected and stored by Kehoe, 0076)
‘social media post(s) are backed up to a storage device…’ There is no mention of ‘backed up’ within the claims.
‘user behavioral avatar to automatically perform the identified user actions’ maps to ‘‘In particular, the avatar is configured to function as an intelligent being that has been specifically trained to observe, analyze and respond to a user's physical and physiological activity data based on a set of parameters defining at least one of: how the user should and shouldn't move,….’
‘that share areas of interest with the social media post(s) that the user performed user actions on’ maps to ‘….how the user's physiology should and shouldn't function, what actions or activities the user should and shouldn't perform, when the user should and shouldn't perform certain actions or activities, or how the user should and shouldn't appear.

8.	Applicant’s argument:
Because the amended claims recite that the user data items specifically include a first electronic message, a first discussion thread, a first blog, a first document, and a first social media post, the mapping to “the value of the weight” is not valid. Likewise, because the amended claims recite that the user action include “replying to the first electronic message, and adding or editing content in the first discussion thread, the first blog, the first document, and/or the first social media post,” the mapping to “using workout/diet” is not valid. Thus, Kaleal fails to teach the subject matter at issue.

Examiner’s answer:
Kaleal, 0068)

9.	Applicant’s argument:
Caporale discusses a knowledge engine that continuously monitors events in an interactive environment (e.g., a video game) and a user's responses to the events. Caporale then generates rules for an avatar to mimic the user's responses when the user is not actively controlling the avatar. See Caporale, paras 27 and 30. Caporale's avatar is not trained to automatically modify user data items on an electronic device, and is instead trained to respond to in-game events (e.g., steering, jumping over an in-game object, helping a team member, etc.) as listed in the table of paragraph 31 of Caporale. Furthermore, the actions that Caporale performs do not involve “replying to the first electronic message, and adding or editing content in the first discussion thread, the first blog, the first document, and/or the first social media post,” as recited in Applicant’s claims. This is because Caporale is not concerned with social media and communication media. Thus, Caporale fails to teach the subject matter at issue.

Examiner’s answer:
Trained automatically is addressed by Kaleal. Adding or editing is addressed by a new reference Kehoe. First discussion thread is also addressed by Kehoe.

10.	Applicant’s argument:
Noyes, Kaleal, Caporale, and Burke, whether taken alone or in combination, fail to show or render obvious “wherein the comment reflects both a writing style and a level of user knowledge of the area of interest of a user that performed the user actions,” as recited in the new claims 22 and 23.

As discussed previously, a user action may involve writing a user comment on a social media post within a certain area of interest. The avatar is then trained to perform the user action (e.g., writing a user comment on an arbitrary social media post determined 

Examiner’s answer:
These are now claims and are addressed by a new reference Hillis. 

11.	Claims 1-9, 11-18, 20-23 are rejected.


Conclusion	
8.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: avatar
	-U. S. Patent Publication 20140282112: Begosa
	-U. S. Patent Publication 20130051547: Chauez


Correspondence Information
9.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.

	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121